Exhibit 10.41

EXECUTION VERSION

THIRD LOAN MODIFICATION AGREEMENT

This Third Loan Modification Agreement (this “Loan Modification”) is entered
into as of December 7, 2011 by and among (a) HORIZON PHARMA USA, INC., a
Delaware corporation (formerly called HORIZON THERAPEUTICS, INC.) (“Horizon”),
HORIZON PHARMA, INC., a Delaware corporation (“Horizon Pharma”), HORIZON PHARMA
(UK) LIMITED, a company registered under the laws of England and Wales with
registration number 5819120, with its registered offices in the United Kingdom
at c/o Arnold & Porter (UK) LLP, Tower 42, 24 Old Broad Street, London EC2N 1HQ
(“Horizon UK”, and together with Horizon and Horizon Pharma, each a “Borrower”
and, collectively, jointly and severally, the “Borrowers”), (b) the Lenders
listed on the signature pages to the Loan Agreement referenced below or
otherwise party thereto from time to time (the “Lenders”) and (c) OXFORD FINANCE
LLC, a Delaware limited liability company with an office located at 133 North
Fairfax Street, Alexandria, Virginia 22314 (“Oxford”), as administrative agent
for the Lenders, or any successor administrative agent (in such capacity, the
“Administrative Agent”).

1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrowers to Administrative
Agent and Lenders, Borrowers are indebted to Administrative Agent and Lenders
pursuant to a loan arrangement dated as of June 2, 2011, evidenced by, among
other documents, a certain Loan and Security Agreement dated as of June 2, 2011,
among Borrowers, Administrative Agent and Lenders, as amended by a Consent and
First Loan Modification Agreement (the “First Loan Modification”) dated as of
August 17, 2011 among Borrowers, Administrative Agent and Lenders and a Second
Loan Modification Agreement (the “Second Loan Modification”) dated as of
October 7, 2011 among Borrowers, Administrative Agent and Lenders (as amended,
the “Loan Agreement”). Capitalized terms used but not otherwise defined herein
shall have the same meaning as in the Loan Agreement.

2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement. Hereinafter, the Loan Documents,
together with all other documents evidencing or securing the Obligations shall
be referred to as the “Existing Loan Documents”.

3. DESCRIPTION OF CHANGE IN TERMS.

A. Modifications to Loan Agreement.

 

  1 The Loan Agreement shall be amended by deleting the following sub-paragraph
(g) in the definition of “Permitted Indebtedness” appearing in Section 15.1 of
the Loan Agreement:

“(g) Indebtedness to SVB with respect to Borrowers’ credit card program and
other cash management services provided that the amount of such Indebtedness
shall at no time exceed $500,000;”

and inserting in lieu thereof the following:

“(g) (i) Indebtedness to SVB with respect to Borrowers’ credit card program and
other cash management services provided that the amount of such Indebtedness
shall at no time exceed $500,000 and (ii) unsecured Indebtedness to Wright
Express Financial Services in respect of credit card obligations for gas
purchases and/or vehicle maintenance in an aggregate amount outstanding not to
exceed $120,000 at any time;”



--------------------------------------------------------------------------------

  2 The Loan Agreement shall be amended by deleting the following sub-paragraph
(f)(iii) in the definition of “Permitted Investments” appearing in Section 15.1
of the Loan Agreement:

“(iii) provided no Event of Default has occurred and is continuing, Investments
by Borrowers in Horizon AG and Horizon GmbH (including Investments constituting
payments payable by any Credit Party to Horizon AG and Horizon GmbH pursuant to
any Permitted License) solely to the extent required to finance the payment of
operating expenses incurred by Horizon AG and Horizon GmbH in the ordinary
course of business solely in connection with Horizon AG’s LODOTRA program
provided that the amount of such Investments in any month shall not exceed 115%
of the LODOTRA-related expenses for such month as set forth (A) for fiscal year
2011, in the schedule of 2011 LODOTRA-related expenses set forth on Schedule
15.3 hereof, where expenses include Cost of Goods (COGS), Quality
Control/Research & Development, Sales and Marketing, and General and
Administrative (G&A), and (B) for fiscal years 2012 and thereafter as set forth
in Borrowers’ Annual Projections delivered to the Administrative Agent and the
Lenders pursuant to Section 6.2(f); provided, that, to the extent in any month
the actual amount of LODOTRA-related expenses incurred by Horizon AG and Horizon
GmbH is less than the amount specified for such month on Schedule 15.3 or the
applicable Annual Projections, the Borrowers may carry forward the unexpended
budgeted amount for application in the following two (2) months and;”

and inserting in lieu thereof the following:

“(iii) provided no Event of Default has occurred and is continuing, Investments
by Borrowers in Horizon AG and Horizon GmbH (including Investments constituting
payments payable by any Credit Party to Horizon AG and Horizon GmbH pursuant to
any Permitted License) solely to the extent required to finance (x) the payment
of operating expenses incurred by Horizon AG and Horizon GmbH in the ordinary
course of business solely in connection with Horizon AG’s LODOTRA program
provided that the amount of such Investments in any month shall not exceed 115%
of the LODOTRA-related expenses for such month as set forth (A) for fiscal year
2011, in the schedule of 2011 LODOTRA-related expenses set forth on Schedule
15.3 hereof, where expenses include Cost of Goods (COGS), Quality
Control/Research & Development, Sales and Marketing, and General and
Administrative (G&A), and (B) for fiscal years 2012 and thereafter as set forth
in Borrowers’ Annual Projections delivered to the Administrative Agent and the
Lenders pursuant to Section 6.2(f); provided, that, to the extent in any month
the actual amount of LODOTRA-related expenses incurred by Horizon AG and Horizon
GmbH is less than the amount specified for such month on Schedule 15.3 or the
applicable Annual Projections, the Borrowers may carry forward the unexpended
budgeted amount for application in the following two (2) months; and (y) the
purchase of a LODOTRA inspection machine in the amount of €300,000 plus set up,
calibration and maintenance costs of approximately €40,000 in the first year
following such purchase, and annual maintenance costs thereafter of
approximately €14,000 per year, in each case net of applicable taxes, and;”

4. FEES. Borrower shall reimburse Administrative Agent for all legal fees and
expenses incurred in connection with this Loan Modification.



--------------------------------------------------------------------------------

5. REPRESENTATIONS AND WARRANTIES. To induce Lenders and Administrative Agent to
enter into this Loan Modification, Borrowers hereby jointly and severally
represent and warrant to Lenders and Administrative Agent as follows:

A. Immediately after giving effect to this Loan Modification (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

B. Borrowers have the power and due authority to execute and deliver this Loan
Modification; and

C. Except as set forth in Borrowers’ 8-K filed with the SEC on August 2, 2011,
the organizational documents of Borrowers delivered to Lenders and
Administrative Agent on the Effective Date remain true, accurate and complete
and have not been amended, supplemented or restated and are and continue to be
in full force and effect.

6. RATIFICATION OF PERFECTION CERTIFICATE. Other than (i) changes with respect
to Borrower’s credit card accounts at Wright Express Financial Services as
provided in the modifications set forth herein, (ii) changes with respect to
Borrower’s deposit accounts at SVB as provided in the modifications set forth in
the Second Loan Modification, and (iii) the entrance by Horizon into the Office
Lease as described in the First Loan Modification, each Borrower (a) hereby
ratifies, confirms and reaffirms, all and singular, the terms and disclosures
contained in those certain Perfection Certificates, each dated as of June 2,
2011, as updated by those certain Perfection Certificates, each dated as of
October 7, 2011, and as further updated by those certain Perfection
Certificates, each dated as of the date hereof, by each Borrower (collectively,
the “Perfection Certificate”) and delivered to Administrative Agent and Lenders,
and (b) acknowledges, confirms and agrees the disclosures and information
Borrowers provided to Administrative Agent and the Lenders in the Perfection
Certificate have not changed, as of the date hereof.

7. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.

8. RATIFICATION OF LOAN DOCUMENTS. Each Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to Administrative Agent and Lenders, and confirms that the indebtedness secured
thereby includes, without limitation, the Obligations.

9. NO DEFENSES OF BORROWERS. Each Borrower hereby acknowledges and agrees that
such Borrower has no offsets, defenses, claims, or counterclaims against
Administrative Agent and Lenders with respect to the Obligations, or otherwise,
and that if such Borrower now has, or ever did have, any offsets, defenses,
claims, or counterclaims against Administrative Agent and Lenders, whether known
or unknown, at law or in equity, all of them are hereby expressly WAIVED and
such Borrower hereby RELEASES Administrative Agent and Lenders from any
liability thereunder, except for any obligations remaining to be performed by
Administrative Agent or Lenders under the Loan Agreement or Loan Documents.

10. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Administrative Agent and Lenders are relying upon
Borrower’s representations, warranties, and agreements, as set forth in the
Existing Loan Documents. Except as expressly modified pursuant to this Loan
Modification, the terms of the Existing Loan Documents remain unchanged and in
full force and effect. Administrative Agent’s and Lenders’ agreement to
modifications to the existing Obligations pursuant to this Loan Modification in
no way shall obligate Administrative Agent and Lenders to make any future
modifications to the Obligations. Nothing in this Loan Modification shall
constitute a satisfaction of the Obligations. It is the intention of
Administrative Agent, Lenders and Borrower to retain as liable parties all
makers of Existing Loan Documents, unless the party is expressly released by
Administrative Agent and Lenders in writing. No maker will be released by virtue
of this Loan Modification.



--------------------------------------------------------------------------------

11. COUNTERPARTS. This Loan Modification may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

12. GOVERNING LAW. Section 13 of the Loan Agreement is hereby incorporated by
reference in its entirety.

[Remainder of Page Intentionally Left Blank – Signature Page to Follow]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Loan Modification to be
executed as of the date first above written.

 

HORIZON PHARMA USA, INC., as Borrower By   /s/ Robert De Vaere Name:   Robert De
Vaere Title:   EVP & CFO

HORIZON PHARMA, INC.,

as Borrower

By   /s/ Robert De Vaere Name:   Robert De Vaere Title:   EVP & CFO

HORIZON PHARMA (UK) LIMITED,

as Borrower

By   /s/ Robert De Vaere Name:   Robert De Vaere Title:   Director

OXFORD FINANCE LLC,

as Lender

By   /s/ John G. Henderson Name:   John G. Hendersen Title:   Vice President &
General Counsel SILICON VALLEY BANK, as Lender By   /s/ Kristen Parsons Name:  
Kristen Parsons Title:   Deal Team Leader OXFORD FINANCE LLC, as Administrative
Agent By   /s/ John G. Henderson Name:   John G. Hendersen Title:   Vice
President & General Counsel

[signature page to Third Loan Modification]